Citation Nr: 1424440	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy. 

2.  Entitlement to a disability rating in excess of 10 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file.  

The issue of whether there was clear and unmistakable error (CUE) in a RO decision that reduced the Veteran's initial 20 percent schedular rating for service-connected low back disability has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issue of entitlement to a disability rating in excess of 10 percent for lumbar strain is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO, after considering the evidence then of record, including the Veteran's service treatment records, denied service connection for an appendectomy and its residuals; the Veteran did not file a notice of disagreement; nor was new and material evidence received, within one year.

2.  On January 11, 2012, the RO received a claim for service connection for appendicitis.

3.  The record contains no statement or communication from the appellant after the August 1992 rating decision and prior to January 11, 2012, that constituted a claim.


CONCLUSION OF LAW

1.  The August 1992 rating decision, in which the RO denied service connection for an appendectomy, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105, 3.156, 20.302, 20.1103 (2013).

2.  The criteria for award of an effective date earlier than January 11, 2012, for the service connection for residual painful scar, status post appendectomy are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The appeal for an effective date earlier than January 11, 2012, for the award of service connection for residual painful scar, status post appendectomy arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the Veteran's service treatment records (STRs) as well as post-service VA treatment records.  Along with his January 2011 claim, the Veteran submitted treatment records form St. John Hospital of Nassau Bay that reflected treatment for acute appendicitis and appendectomy in June 1989.  The Veteran indicated that the records should have been included with his STRs.  Although STRs were previously obtained and associated with the claims file, in July 2012, VA requested a copy of the Veteran's STRs and noted that the Veteran stated that he submitted records from St. John Hospital dated in June 1989 to the military.  He was on leave when he was treated for acute appendicitis.  In July 2012, the Personnel Information Exchange System (PIES) revealed that the document or information requested was not a matter of record and photocopies of the Veteran's enlistment examination and report of medical history were resent and associated with the claims file.  The Veteran was notified of the negative response in a September 2012 statement of the case (SOC).  Thus, any further attempts to obtain such records as part of the Veteran's STRs would be futile.  

A review of the Veteran's Virtual VA electronic file reveals that VA medical records, added to the record in January, May, and July 2012 and dated from February 1999 to July 2012, were considered by the Agency of Original Jurisdiction (AOJ) in the September 2012 SOC.  The Veteran was provided with a VA examination regarding residuals status post appendectomy in April 2012, which was adequate for the purposed of adjudication and led to the grant of service connection.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013). 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. §  5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In February 1992, the Veteran filed a claim for service connection for an appendectomy in June 1989.  In an August 1992 rating decision, the RO denied the Veteran's claim for service connection for an appendectomy.  The evidence of record at that time included the Veteran's STRs, which were silent for any complaints, treatment, or diagnoses regarding appendicitis or appendectomy.  In the August 1992 rating decision, the RO determined service treatment records were silent for an appendectomy or any reference to an appendectomy.  In a letter dated August 20, 1992, the RO informed the Veteran of the denial of his claim and of his appellate rights.  Importantly, the Veteran did not initiate an appeal to the August 1992 rating decision.  In this regard, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend that either he or any representative submitted any written statement within the appellate period which could be interpreted as a valid notice of disagreement with the RO's August 1992 decision.  

Nevertheless, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In the instant case, there was no evidence submitted within one year of the August 1992 rating decision.  There were no available private treatment records during this period of record.  Moreover, the earliest VA treatment records dated from October 1999.  As such, given the lack of new and material evidence within one year of the August 1992 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. 

Although the Veteran recently claimed during his videoconference hearing that he filed a claim again in 2002, no correspondence, records, or other documentation was associated with the claims file in 2002.  A review of the record shows that in July 2001 and August 2003, the Veteran simply requested and received a copy of his DD214.  There is no indication of the record that the Veteran or his representative submitted any written statement that could be construed as a claim.  The Veteran filed the current claim to reopen his claim for service connection for appendicitis on January 11, 2012.  At the same time that the Veteran filed his claim, he also submitted treatment records from St. John Hospital of Nassau Bay, which showed that the Veteran was treated for acute appendicitis and underwent an appendectomy in June 1989.  The history noted that the Veteran was an active military member who was admitted on the account of severe abdominal pain.  On April 2012 VA examination, the examiner opined that it was at least as likely as not that the claimant's residuals, status post appendectomy, to include scar was related to the appendicitis surgery that occurred while in military service.  As such, in the May 2012 rating decision, the RO awarded service connection, effective from January 11, 2011 (the date of the claim to reopen). 

While the Veteran asserts entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

In his May 2012 Notice of Disagreement, the Veteran asserted that the while he was in the military, he was sent to St. John Hospital for an appendectomy.  He claims that the military paid for the procedure.  He indicated that had the VA obtained his military records, information regarding his appendectomy would have been included with his military records.  As previously mentioned, in July 2012, VA requested a copy of the Veteran's STRs and noted that the Veteran stated that he submitted records from St. John Hospital dated in June 1989 to the military.  He was on leave when he was treated for acute appendicitis.  In July 2012, PIES reported that the document or information requested was not a matter of record and resent photocopies of the Veteran's enlistment examination and report of medical history.  In a November 2013 statement in support of claim, he requested back pay from 1992 for his (appendectomy) scars.  Given the finality of the August 1992 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date. 

While the finality of the August 1992 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face--persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE.

Moreover, the Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection at any point after the final August 1992 denial but prior to the January 11, 2012 claim and that no earlier effective date is assignable for the award of service connection for residual painful scar, status post appendectomy.

Although VA treatment records were associated with the Veteran's Virtual VA electronic file in January, May, and July 2012 and included August 2005 treatment records that began noting a history of "APPENDIX, RIH" and indicated that the Veteran had scars, these records are not construed as an informal claim.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment noting a history of problems with the appendix and scars cannot constitute a request to reopen a claim for service connection.

The Veteran indicated that the St. John Hospital treatment records support his contentions of undergoing an appendectomy while on active duty in June 1989 and should be the basis for awarding an effective date back to when he was discharged in 1992.  Although the medical documentation received by VA on January 11, 2012 reflects that the Veteran was on active duty and treated at a private hospital for appendicitis for which he underwent an appendectomy, the effective date for service connection based on a reopened claim cannot be the date of receipt of any claim that was previously and finally denied.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The Veteran did not submit a claim to reopen at any time between the last denial in August 1992 and his claim received on January 11, 2012.  Both the general rule and the specific rule regarding service connection claims that are reopened and allowed after a previous final denial are the same; the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The date of receipt of the January 11, 2012, claim to reopen is by law the earliest possible effective date for the award of service connection for residual painful scar, status post appendectomy based upon the facts presented in this case.  


ORDER

Entitlement to an effective date earlier than January 11, 2012 for the grant of service connection for residual painful scar, status post appendectomy, is denied.


REMAND

Following its review of the record, the Board has determined that further development of the record is required before the Board decides the Veteran's claim for a higher rating for his low back disability.

During his February 2013 video conference hearing, the Veteran indicated that his service-connected lumbar spine condition increased in severity since he was last examined in December 2011.  He reported current symptoms of difficulty with sleeping due to back pain, muscle spasms on both sides of his back and radiating pain in his legs.  He was prescribed Flexeril and Codeine.  He reported that he was told by his doctor that he had early signs of arthritis.  An April 2012 VA physical Medicine Rehabilitation Consult revealed palpation tenderness over right L3-4 and bilateral L4-5.  An x-ray revealed degenerative changes at L4-5 and L5-S1 levels and disc protrusion at L4-5.  The assessment was low back pain secondary to lumbar spondylosis, degenerative disc and spine disease, and facet arthropathy.  Such symptoms and findings were not reported during the prior VA examination.  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his service-connected lumbosacral strain.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, during his February 2013 video conference hearing, the Veteran stated that he has not been able to hold a steady job because of his back.  As such, a TDIU claim has been raised by the record and is properly under the Board's jurisdiction.  See Rice, supra. 

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected lumbosacral strain precludes gainful employment.

Furthermore, the record reflects that the Veteran receives ongoing treatment at the VA Medical Center (VAMC) in Houston, Texas as well as the Community Based Outpatient Clinics (CBOCs) in Galveston and Texas City.  Records of any VA treatment the Veteran may have received for the disabilities at issue since July 5, 2012 are constructively of record, may contain pertinent information, and must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice of the information and evidence necessary to substantiate a claim of entitlement to TDIU.

2.  Ask the Veteran to complete a formal application for TDIU.

3.  Obtain and associate with the claims file all records of the Veteran's treatment since July 5, 2012 from the Houston VAMC and CBOCs in Galveston and Texas City.

If any such records are unavailable, the Veteran should be notified of the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file. 

4. After the completion of directives 1 through 3, the Veteran should be afforded an appropriate VA spine examination to determine the current severity of his service-connected lumbar spine disability.  All indicated tests and studies are to be performed as necessary to determine the severity.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review.  

The examiner should render specific findings as to the Veteran's lumbar spine range of motion.  The examiner should also indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the lumbar spine, and whether there is likely to be additional loss of motion of the lumbar spine due to any of the following:  (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  All functional losses should be equated to additional loss of motion (beyond what is shown clinically) to reflect the overall disability. 

The examiner should also identify all neurologic manifestations of the Veteran's service-connected back disorder, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction. 

Further, for any neurological impairment found to be associated with the service-connected low back disability, the examiner is asked to: 

(a) identify the specific nerve(s) so affected or seemingly affected, 

(b) indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) of the affected nerves, and 

(c) state whether the Veteran has intervertebral disc syndrome (IVDS) of the lumbar spine.  If so, document the number of weeks, if any, over the course of a year, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
 
(d) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected lumbosacral disability precludes him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

6.  The AOJ should re-adjudicate the rating questions.  Consideration should be given to whether the case should be referred to the Director for extra-schedular analysis.  If a benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) based on a review of the evidence since the last SSOC was issued in September 2012.  After the Veteran is given opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


